 A I FIRE I'R()TECTI()N, INC'A-i Fire Protection, Inc., and Corcoran AutomaticSprinklers, Inc. anrd Road Sprinkler FittersLocal 669, United Association of Journeymenand Apprentices of the Plumbing and PipefittingIndustry of the United States and Canada,AFL-CIO. Case 7-CA-12659June 27, 1980SUPPLEMENTAL DECISION ANDORDERBY CHAIRMAN FANNING ANI) MEMBtiRSJENKINS AND PENF.l.l.OOn October 18, 1977, the National Labor Rela-tions Board issued its Decision and Order' in thisproceeding in which it dismissed the allegations ofthe complaint that Respondents Corcoran Auto-matic Sprinklers, Inc. (CAS), and A-I Fire Protec-tion, Inc. (A-I), violated Section 8(a)(5) of the Na-tional Labor Relations Act, as amended, by trans-ferring work from CAS to A-I and by refusing totreat employees of CAS and A-I as a single bar-gaining unit and to extend the contract betweenCAS and the Union to A-I employees. The Boardadopted Administrative Law Judge Phil W.Saunders' findings that Respondents violated Sec-tion 8(a)(3) and (4) of the Act by discharging and/or refusing to hire employee Michael Nunn. There-after, the Charging Party and Respondents peti-tioned the United States Court of Appeals for theDistrict of Columbia for review of the Board'sOrder, and the Board cross-petitioned for enforce-ment of its Order. On April 11, 1979, a panel of thecourt affirmed and enforced the Board's Orderwith respect to the 8(a)(3) and (4) findings but re-manded the 8(a)(5) portion of the case to the Boardfor further explication of its rationale in light of thecourt's opinion.2On June 15, 1979, the Board accepted the court'sremand and notified the parties that they could filestatements of position concerning the issues raisedby the remand. Subsequently, the General Counsel,the Charging Party, and Respondents filed state-ments of position.3233 NLRB 382 Rood SprinAler Firter, Loral Union ,'i 669 , Unild /l s.,.. winJourneymen and ,4pprentices of the Plumbing and PIpJ/illing lldusirv 'I/ th,United State* and Canada, AIL- CIO .N 1. R II, N1() 1 2d 9) 18The Charging Party alo, filed a 1,Mltimol n1 Re pcin Ithe Rcawrdl .nlda Motion for Special Lease Io I:ile i Reply elref" I[l han iulti IIreopen the recvord is hereby denllied ia, ulliniely I hie nl I)ll ' iwas fild IIJuly 17. 1979. almo(st 3 yarr aJler Ihe .hs- 4d the he lrinlg it Ihl 111I1 .)llAugust 3, 1976 Siome of Ithe cvld clld e hl_ i h t I the (lllrging 'lil, I.k ., II)introduce through this tio I Ivo a wivolv a which aal .dletgedly t'llelwithin the appropriate tlim pcrldl oihr filing sa.uc ; ii a 1ii)i , aill Ih. t.i , iino indicatiol that i th:ese laci ,s .ci t Vio ;l',ila,. i. le C 1iig I tI i ill alsduring that tini period h11- l 1,iltw, i \l dCi .t wl ith III ( hI.trgl ng Iltii,sxeeke t. o introduce Ilirougih 11t ie t lat iest,, 0 1" 1 li i .IIt. I.h Diltl g'1ittlIs ,curred lung alter ilc Ih-,x Ili Ihu hi..iteg ' .S5, 1(2 41q t ,I ilt NIlional L ahlr Relaltllts t ilio R tlt, ittd l c i. L II. ttl(( llt h vi n, ; is lltli llil250 NLRB No. 34Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board had reviewed the entire case in lightof the court's decision and the statements of posi-tion on remand and now makes the following find-ings:As fully set forth in the Board's original Deci-sion, Respondents CAS and A-I constitute a singleemployer. Both companies are engaged in firesprinkler installation. Their owner, George Corco-ran, formed the two companies in 1973 with the in-tention of maintaining a "double breasted" oper-ation whereby CAS could bid on jobs that requiredunion contractors and A-I could bid on jobs whichpermitted nonunion wages and working conditions.In 1973, before hiring any employees, Corcoransought out the Union and entered into a contractwith the Union covering CAS's employees who in-stall and maintain fire protection systems. TheUnion was not aware of the existence of A-i whenit signed the CAS contract, but learned of A-i'sexistence later in 1973. When Corcoran informedthe Union of A-I's existence, the Union advisedCorcoran that A-1 could not bid on nonunionwork because such work belonged to the Union.Pantell, the union business agent, also told Corco-ran that A-I would have "to join" the Union. Cor-coran refused.A-I began hiring employees to install and main-tain fire protection systems in 1975. In January1975, Corcoran told Pantell that he was forced tolay off CAS employees, but that he could hirethem to work on A-I jobs. Pantell grudgingly as-sented, and Corcoran employed several CAS em-ployees to work for A-I, paying them unionwages, but not union benefits.In May 1975, Corcoran entered into a secondcollective-bargaining agreement with the Unioncovering CAS employees. The Union did not re-quest that the contract cover A-i or its employees,nor was the subject of extending coverage to A-iemployees discussed during negotiations. In No-vember 1975, the Union demanded that CAS andA-1 employees be treated as a single bargainingunit and that the 1975 contract be applied to A-1i.Corcoran refused. The Union then filed unfairlabor practice charges. alleging that CAS and A-Iviolated Section 8(a)(5) by withdrawing work fromt i o N. ,ll ll. itl ( ilii lllig .PariIs' lIot a p .ip a:rlr o11 he .i htl.lllcd ;It-I.ll tl I1, il%. lJ ,i ,, lll, -I I 4l , ll t 1 linit ll .l l' 1 itr. I Ir.kilt r ti (.- , I c' C(. .iii' lllgi Ill'N .11i titltl 1,1 .II' i.n' v Ii. t ui. IIt 1 i. ic II 1I,..lrl .ict.. h r,, II'\\ C r. g rant Idillld is , ill l'lls il~ ,.clI a,,i Ih t.l tiLllJ~ I ,A p'n.tdcuilC ' brtcl iii OppO"-hitkll 1, 1 ilt' IH ll qls, II.i~U Jt't'J, -t i, hI,% ( Ic J illA 1217 DECISIONS OF NATIONAL LABOR RELATIONS BOARDCAS and by refusing to recognize that A-I em-ployees were covered by the 1975 agreement.Prior to learning of the Union's charges, Corco-ran suggested to the then union business agent,Johnson, that they could resolve their differences ifan A-1 job were subcontracted to CAS and if Mi-chael Nunn, a union member, were employed onthe job. After learning of the Union's unfair laborpractice charges, Corcoran decided not to subcon-tract the job to CAS and not to employ Nunn. TheUnion then filed additional unfair labor practicecharges, alleging violations of Section 8(a)(3) and(4).In its Decision, the Board did not adopt the Ad-ministrative Law Judge's conclusion that Respond-ents violated Section 8(a)(5) of the Act by refusingto extend the terms of the 1975 collective-bargain-ing agreement between Respondent CAS and theUnion to the employees of Respondent A-1 and bytransferring work from CAS to A- .The Boardagreed with the Administrative Law Judge's find-ings that, in August 1973, CAS and the Union ex-ecuted a prehire agreement covering a unit of jour-neymen and apprentice sprinkler fitters and thatCAS, which Corcoran operates as a union compa-ny, and A-I, which he operates nonunion, consti-tute a single employer. Contrary to the Administra-tive Law Judge, however, the Board found thatthe Union knowingly acquiesced in Respondents'employment of CAS employees to work for A-1on nonunion jobs and that it subsequently failed torequest that A-1 employees be covered by thesecond collective-bargaining agreement with CASexecuted on May 1, 1975. On these facts, the Boardfound that the Union voluntarily agreed to the ap-propriateness of a bargaining unit limited to CASemployees.4The Board found, therefore, that Re-spondents did not violate Section 8(a)(5) in No-vember 1975, when they refused the Union's re-quest to treat CAS and A-I employees as a singlebargaining unit and to extend the CAS contract toA-I employees. The Board further found, contraryto the Administrative Law Judge, that Respondentsdid not violate Section 8(a)(5) of the Act by trans-ferring work from CAS to A-I. This conclusionwas based on the Union's knowing acceptance ofRespondents' "double breasted" operation, whichpermitted Respondents to compete for both unionand nonunion jobs; on the absence of evidence thatwork was in fact "transferred" from CAS to A-l;on the absence of evidence that the CAS bargain-4 In finding that the clear intent of the parties to the 1975 colleclive-bargaining agreement was to cover only CAS employees and that therewas no intent to cover A-I employees, the Board noted that it could notimpose upon the parties a contracl to which they had not agreed andsuggested that the proper course of action for the Union was ito petitionfor an election among the employees of A Iing unit had ceased to exist as a bargaining unit;and on A-l's inability, as a nonunion company, toqualify to perform CAS' union jobs.The court of appeals, in framing the issue, stated:"The central point in dispute in this case is theproper legal standard for determining whether theunion relinquished its right to claim that the 1975agreement applied to A-i employees when itsigned a collective bargaining agreement with CASin May 1975."5In remanding this case to theBoard, the court directed that the Board explain itsfailure to discuss and/or apply the "clear and un-mistakable waiver" standard, which the Board andthe courts have applied in other circumstances todetermine whether parties to collective-bargainingrelationships have relinquished statutory rights.In its statement of position on remand, the Gen-eral Counsel asserts that this case is controlled byDon Burgess Construction Corporation d/b/a BurgessConstruction and Donald Burgess and Verlon Hen-drix d/b/a V & B Builders," in which the Boardadopted the Administrative Law Judge's findingsthat the respondent companies constituted a singleemployer and violated Section 8(a)(5) and (1) ofthe Act, inter alia, by failing to apply a collective-bargaining agreement between V & B Builders andthe union to carpenters employed by BurgressConstruction. In its statement of position, theCharging Party Union argues that the collective-bargaining agreement between CAS and the Unionat all times covered the employees of both CASand A-l, and that Respondents abrogated theagreement by withdrawing recognition from theUnion and transferring work from CAS to A-1.Citing, inter alia, Appalachian Construction, Inc. andSE-OZ Construction Company, Inc., 7 the Unioncontends that Respondents' double-breasted oper-ation violated Section 8(a)(5) and (1) of the Act.The Union further asserts that the Board's clearand unmistakable waiver of statutory rights stand-ard is applicable to this case, and that, under thisstandard, there has been no waiver of statutoryrights or of Respondents' unfair labor practices.Like the General Counsel, the Union asserts thatthis case is controlled by Burgess Construction.We shall address the contentions of the GeneralCounsel and the Union with respect to the above-cited Board precedent before moving on to theissue remanded by the court of appeals, viz, the ap-plicability here of the "clear and unmistakablewaiver of statutory rights" standard.Burgess Construction, and similar cases, involvedsituations in which employers, through deception: 6O() F. 2d at 921" 227 NLRB 75h (1977). cnfd 596 F. 2d 378 (9th Cir. 19794)2 235 NLRB 68 5 (1"178)218 A-I FIRE PROTECTION, INC.and misrepresentation, used related companies8toevade their obligations under collective-bargainingagreements, to deprive bargaining unit employeesof the fruits of collective bargaining, and to destroybargaining units. In those cases, the employers sur-reptitiously and unilaterally transferred and shiftedwork away from bargaining unit employees to em-ployees of related companies. To determine wheth-er the unions in those cases knowingly agreed tothe respondents' use of related companies in thismanner, the Board has applied an "acquiescence"standard. Upon findings that the unions did not ac-quiesce and the respondent companies acted sur-reptitiously and used deception and misrepresenta-tion, the Board extended coverage of the relevantcollective-bargaining agreements to include em-ployees of the related, nonunionized companies.This, not because of a finding that the unions hadclearly and unmistakably waived a right to repre-sent the employees of the nonunionized companies,but rather to preserve the recognized bargainingunit and the previously established right of the em-ployees therein to be represented.Those circumstances, however, are not presentin this case. The Union was aware of A-I's exist-ence and the fact that A-I was engaged in sprin-kler installation work. In January 1975, well beforethe execution of the second collective-bargainingagreement, the Union assented to Corcoran's re-quest that CAS employees be hired to work for A-1. While the record shows that both CAS and A-Ibid on sprinkler installation jobs, there is no evi-dence that jobs bid for and performed by CASwere transferred to A-I. As indicated in theBoard's original Decision, there is evidence thatsince 1975 the work of CAS decreased and that ofA-I increased. However, we will not assume fromthat alone, particularly in light of the Union'sknowledge of Respondent's double-breasted oper-ation, that Respondents transferred jobs from CASemployees represented by the Union to A-I em-ployees. Accordingly, since we find no probativeevidence that Respondents engaged in deception orthat they transferred work away from their union-represented employees to their nonunion employ-ees, we conclude that the General Counsel's andthe Union's reliance on Burgess Construction andsimilar cases is misplaced and that those cases arenot controlling here.As indicated previously, the court of appeals re-manded the 8(a)(5) portion of this case so that theBoard could explain its failure to discuss and/or" Cf P A. Hayes. Inc. and P H. ,Uechanical Corp., 226 NL.RB 230(1976),. which involved neither a double-hbreasted operation as in BurgessConstrucrion nor a subsidiary compan) as in Appalachian Conitrucitln. butinstead involved an al/ter ego situationapply the "clear and unmistakable waiver of statu-tory rights" standard to the facts of this case. Asthe court noted, this standard9had been applied bythe Board and various courts to determine whetherparties to collective-bargaining relationships haverelinquished statutory rights. Under this standard,there is a presumption that employees and labor or-ganizations, in their collective-bargaining agree-ments, have not abandoned rights guaranteed themin the Act. The presumption is rebutted only byevidence establishing that a statutory right has beenclearly and unmistakably relinquished. Most com-monly, the issue of waiver of a statutory rightarises in cases involving the obligations of employ-ers and collective-bargaining representatives underSections 8(a)(5), 8(b)(3), 8(d), and 9(a) of the Actto "confer in good faith with respect to wages,hours, and others terms and conditions of employ-ment." Under these sections of the Act, the partiesare required to bargain collectively about manda-tory subjects of bargaining, i.e., those subjectswhich are covered by the phrase "wages, hours,and other terms and conditions of employment."When an employer defends itself against an allega-tion that it had violated its duty to bargain about aparticular subject by claiming that the representa-tive of its employees waived its right to bargain,and had thereby relieved the employer of its corre-sponding duty, the Board examines the collective-bargaining agreement and the circumstances sur-rounding the making of the agreement to determinewhether there has been a clear and unmistakablewaiver. Thus, the Board has applied the clear andunmistakable waiver standard in determiningwhether unions have waived their statutory rightsto bargain about such subjects as discontinuation ofyear-end bonuses;l°institution and modification ofrentals charged for occupancy of employer-pro-vided trailer space;' discontinuation of payroll de-ductions for group health insurance;'2expiration ofan employee retirement plan;13and termination ofan employee appliance purchase plan.'4 In each ofthese cases,15the Board examined the language of9 The clear and unmistakable waiver standard has also bcen rcferred tIas the clear and unequivocal waiver standardi' Pepsi-Cola Distributing Company of Knoxville, l ,rl¥l. Irl. 241NLRB 869 (1979).Ii Granite-Ball-Groves. A Joint lVenture, 24) NL.RB 1173 I Ig)12 Rose 4rhor Manor. -4 Division of Gerliatr-, Ino,. 242 NI Rl -i15(1979)' Elizabeihioiwn Water Companv, 214 NI RI 1.18 (lI97?14 Western Massachuwelt Electric C(lnlpnl. 228 NL Rl) i)7 (1'77)is See also International Uni,. United .-luroinobhl,l .rpuac ,rld Igrcultural Inmplenent HobrAcr of .4merua (U.4H'i [GC, rul Wlro,r (Corporu-ion1 v .:.l R B, 381 F 2d 2t5 4I) C Cir 19Q7)4, and O1jii, anld I'n,l,sional Emnplovt'e Inernatiional Union. L,'al 425 AII It) ( I,7 r{irhcrhil lIocootn ive Iiremenl E nginelr] .I. LR B. 41}F 2I 114 (I) C Clr1969), cited hy the nourt of appeals in the inaltlti pr ceeding. iI \llnIhC( itp ... ricd21g DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe collective-bargaining agreements and the factsand circumstances surrounding the making of theagreements to determine whether there was a clearand unmistakable waiver of the right to bargainabout mandatory subjects of bargaining.This standard has also been applied in cases in-volving statutory rights other than the right to bar-gain about mandatory subjects of bargaining, e.g.,to determine whether a union waived its right toreceive wage and employment information pertain-ing to bargaining unit employees,'" whether a col-lective-bargaining agreement precluded union-spon-sored employee demonstrations,'7whether an em-ployer waived its right to petition the Board for anelection,'8and whether a union waived its right torepresent employees in a bargaining unit coveredby a Board certification.'9In remanding this case to the Board for an expla-nation of its failure to apply the clear and unmis-takable waiver standard to the instant facts, thecourt of appeals expressed "difficulty understand-ing how [this factual situation] ...differs from thetraditional waiver situation." The crucial distinc-tion, however, is that, in the circumstances of thiscase, the Union did not have a statutory right torepresent the employees of A-I, and thus had noright which could have been waived, clearly andunmistakably, or otherwise. The dispute betweenRespondents and the Union in this case involvedthe scope of the bargaining unit covered by Re-spondent CAS' voluntary recognition and its col-lective-bargaining agreements with the Union. Thedispute did not involve a mandatory subject of bar-gaining.20Nor did the Union's desire to representthe employees of A-I rise to a statutory rightunder sections of the Act other than Sectionsthe court applied the clear and unmistakable waiver standard in determin-ing whether the unions had waived their rights to bargaining about "con-tracting out" unit work and changes in employee classifications, respec-tively.i' Globe-Union. Inc.. 233 NLRB 1458 (1977).' Insurance Workers International Union, AFL-CIO, Local 60 (JohnHancock Mutual Life Insurance Company), 236 NLRB 440 (1978).I Retail Clerks International Association Local 'No. 455 [Kroger Compa-ny] v N.L.R.B., 510 F.2d 802 (D.C Cir.1975), Supplemental Decision onremand 219 NLRB 388 (1975).19 Hunt Brothers Construction, Inc., 219 NLRB 177 (1975).20 The scope of a bargaining unit, unlike "wages. hours, and otherterms and conditions of employment," is not a mandatory subject of bar-gaining. See, e.g., Preterm, Inc., 240 NLRB 654 (1979); Canterbury Gar-dens and Manchester Gardens. Inc.. 238 NLRB 864 (1978), While partiesto collective-bargaining relationships may voluntarily agree to change thescope of an established bargaining unit, neither party has a statutory rightto force upon the other party an enlargement or alteration of an existingunit. International Brotherhood of Electrical Workers, AFL-CIO-CLC(Steinmnetz Electrical Contractors .4ssociation. Inc.), 234 NLRB 633 (1978):Shell Oil Company. and its Divisions Shell Chemical Company and ShellDevelopment Company, 194 NLRB 988 (1972) See also Hunt BrothersConstruction. Inc.. vupra. Established bargaining units, of course. may bealtered by Board determinations of appropriateness under Sec. 9 of theAct, for example. where the Board finds employees are an accretion toan established unit8(a)(5) and 8(d). In its statement of position, theUnion refers to "the employees' Section 7 right tobe represented by the Union"; to the "statutoryprotection of the bargaining unit"; and to its own"right to protect its recognitional status." Howev-er, nothing in the Act grants the Union a right toalter or enlarge the CAS bargaining unit, whichhad been agreed to at the time of the initial recog-nition in 1973 and had been maintained, with theUnion's knowledge of A-I's existence and withoutcomment from the Union, through negotiation andexecution of the 1975 collective-bargaining agree-ment.In resolving disputes over the scope of a bargain-ing unit, the Board's starting point consistently hadbeen its policy of accepting voluntary agreementsbetween parties on unit scope, whether made aspart of a voluntary recognition agreement or en-tered into in a Stipulation for Certification UponConsent Election. In light of this policy, theBoard's analysis of such a dispute includes an ex-amination of the agreed-upon unit and an examina-tion of the circumstances surrounding the allegedagreement on unit scope to determine whether it infact reflects the intent of the parties and constitutesa voluntary agreement.In examining the agreed-upon bargaining unit ofCAS employees, we recognize that the fact thatCAS and A-I constitute a single employer doesnot alone dictate that separate units are inappropri-ate.21 The Board and courts have acknowledgedthat in the construction industry a single employermay have one company to perform contracts underunion conditions and another company to operateunder nonunion conditions, and the Board has re-fused in the past to include nonunion company em-ployees in the same unit with employees of theunion company.22Thus, if in fact there is a volun-tary agreement on unit scope here, we will not dis-turb that agreement in this unfair labor practiceproceeding, and we will not allow the Union toavoid the terms of that agreement by asserting anunfair labor practice in Respondents' refusal to en-large the unit to include A-l employees.With respect to the circumstances surroundingan agreement on unit scope, a party's knowing ac-quiescence in existing conditions is an expression ofthe voluntariness of its agreement to those condi-tions. The circumstances here clearly indicate a2( South Prairie Construction Co. v. Local No. 627. International Unionof Operating Engineers. AFL-CIO, 425 U.S. 800 (1976), citing, inter alia.Central YNew Mexico Chapter. Nlational Electrical Contractors Association.Inc., 152 NLRB 1604 (1965).22 Temple-Eastex. Inmorporated. Inc, tc.. 228 NLRB 203 (1977); B & BIndustries. Inc., and Fred Beachner. an Individual d/b/a Fred BeachterConstruction Co.. 162 NLRB 832 (1967) See also Central Neis MexicoChapter, uprau.220 A I FIRE PROTECTION, INCvoluntary agreement on unit scope and reflect thatthe parties did not intend to include the employeesof A-1 in the bargaining unit. Although the Uniongrudgingly assented to Corcoran's double-breastedoperations and his manner of conducting his busi-ness, it did assent to a unit limited to CAS employ-ees through its knowing acquiescence to existingconditions during negotiations and execution of theMay 1975 collective-bargaining agreement.23 Theremedy for the Union's dissatisfaction with the unitscope in November 1975 cannot be found in aclaim that Respondents violated Section 8(a)(5) ofthe Act.In conclusion, we find, with all due respect tothe court of appeals, that application of the clearand unmistakable waiver standard is not warrantedhere.24In light of our finding that the partiesknowingly and voluntarily entered into an agree-ment on the scope of the unit represented by theUnion, we further find that Respondents have notviolated Section 8(a)(5) and (1) of the Act by refus-ing to extend the collective-bargaining agreementbetween CAS and the Union to employees of A-1.Accordingly, we shall reaffirm the prior Order inthis case and dismiss the 8(a)(5) allegations of thecomplaint.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby reaffirms its Order of October18, 1977 (at 233 NLRB 38), and orders that the8(a)(5) allegations of the complaint be, and theyhereby are, dismissed.CHAIRMAN FANNING, dissenting:I agree with Members Jenkins and Penello, forthe reasons given by them, that application of the"clear and unmistakable waiver" test would be in-appropriate in this case. However, I do not join23 In this regard, the circumstances of this case are analogous to a unitclarification proceeding. It is well established that the Board will notclarify an established bargaining unit by including employees who mightotherwise be appropriately included in the unit if their job classificationswere in existence at the time of certificaton. recognition, or execution ofa collective-bargaining agreement and if their duties have not undergonerecent, substantial changes which create real doubt as to their unit re-placement. See Union Electric Company. 217 NLRB 666 (1975) We con-sider it even less proper to find that an employer violated the Act byrefusing to enlarge an agreed-upon bargaining unit to include employeeswho were not intended to be covered by the bargaining agreement24 Citing Radiocar Corporation. 199 NLRB 1161 (1972). SupplementalDecision 214 NLRB 362 (1974). the court of appeals suggested that theBoard is moving away from the "clear and unmistakable saiver" to a"contract interpretation" standard in determining whelher a party haswaived a statutory righti Because of our finding, as set foirth ahose. thatthe Union has not acquired a statutory right to represeint the emplocesof Respondents' nonunionized company. we find it unnecessaryI to discusscontract interpretation standard as a means to resollhe issues corncerningwaiver of statulory rightstheir opinion because, in my judgment, a violationof Section 8(a)(5) was established here.As I see it-and apparently I am in furtheragreement with my colleagues on this point-theissue here is an evidentiary one. But the evidentiaryquestion is not simply whether the Charging Partyacquiesced in the creation of a double-breasted op-eration. Rather, it is whether Corcoran concealedthe manner in which the double-breasted operationwas to be employed and whether that manner wasunlawful under the Act. If he did and it was, theCharging Party's acquiescence was only literal andnot a knowing one.25In his Decision, the Administrative Law Judgestates:It is alleged ...that Respondents changedwork arrangements so as to reduce the amountof work for the employees of Respondent[CAS]. The record in this case amply supportsthis allegation ... .[S]ince early 1975 GeorgeCorcoran operated A-i with the apparent pur-pose of ultimately dissolving Respondent[CAS]. Thus, in November 1975, George Cor-coran, in reply to a question by Gary Sears...stated that he [Corcoran] generally onlylaid off union members but that nonunion em-ployees of A-I were never laid off. [He] ...also advised Sears that he would shortly phaseout Respondent[CAS] and that A- I wouldtake over the sprinkler work. Similarly ...Corcoran told Business Agent Johnson andothers present that in a 6-month period therewould be less people working for Respondent[CAS] ..-Corcoran likewise conceded thatmuch of the work now being done by A- I isbeing done for customers like Kroeger storesand K-Mart, which were previously customersof Respondent [CAS].The above factual findings-as opposed to theconclusions to be drawn from them-are not re-versed by the majority. And based upon thosefacts, I believe the Administrative Law Judge'sconclusion that Respondents violated Section8(a)(5) was fully justified. Work may not have been"transferred" from CAS to A-l, as the majoritynotes, but the Administrative Law Judge was notso literal. He found that Corcoran "changed workes It is quite possible that this distinction betwseen acquicsccncc in thecreaioin of a double-breasted operation and the qualil) of the acqtlie-cence is the source of xbhaltever confusion there is abh ult the gocrinlliglegal stlandard to be a;pplied Fromnt the Charging Pairlt) , iltndpoi int aiidperhaps the court's. the notion h.ii ains labor org.intlllliloi s dotl l -sent I," a working a;rrianlgcmenl Intenlded to phailC It, repree ic.lltl.cstatus out of existence is stfficicntlly f;ir et lhed to lall flor rquillcrelltwthat such "Conslent he denolsliriltCd clarI5, Ulilnllm lkh],iibs Iltlllt.lblhsetc22I I)t'ISIO()NS ()1 NAII()NAI IL.AB()R RI'I.ATI()NS ()ARDI)arrangements so as to reduce the amount of workfior the employees of [CAS]." Like the majority, Itoo would not "assume" that Corcoran "trans-fcrred" work on the sole basis that CAS's work de-creased and A l's increased. But, given the Ad-minstrative I.aw Judge's apparently credited factu-al findings, there is much more to the GeneralCounsel's case than that. Corcoran initially con-cealed from the Charging Party A-I's very exist-ence. That the Charging Party subsequently mayhave ratified that fait accompli does not detractfrom the bearing its original concealment has onCorcoran's purposes and by no means suggests thatthe Charging Party ratified what followed. Some-homw, in advance, Corcoran knew only CAS em-ployees would get laid off, never A- I employees,that CAS would be phased out, and that, in 6months, fewer people would be working for CAS;and, in point of fact, customers like Kroeger storesand K-Mart, former contractors of CAS, subse-quently became contractors of A-I. Under thesecircumstances-circumstances I do not read themajority opinion to dispute-the Charging Partymay have consented to a double-breasted oper-ation, but it certainly did not consent to the one itgot.Although the course of conduct found in BurgessConstruction26may have been more glaring, itsbasic point, as my colleagues observe, is that anemployer unilaterally may not so employ relatedcompanies or enterprises as to undermine the pres-ervation of a recognized bargaining unit. As I viewthe evidence, that precisely is what happened here.Had I been on the original panel decision, I wouldhave found Burgess, as urged by the General Coun-sel, to be controlling and, on the basis of it, ex-tended coverage of the CAS agreement to includethe employees of A-i, inasmuch as both constitutea single employer. I consequently cannot join mycolleagues in their otherwise thoughtful response tothe court's remand.-l 227 NI.RB 765 (1977), enfd. 596 F 2d 378 (9th Cir 1979)'22